United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-31120
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LORENZO JEFFERSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:94-CR-50069-2
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lorenzo Jefferson, federal prisoner # 08786-035, was found

guilty by a jury of three counts of a five-count indictment

charging him with offenses relating to the distribution of

cocaine base and marijuana as well as a firearms offense.        His

conviction was affirmed on appeal.   He obtained partial relief

via a 28 U.S.C. § 2255 motion with respect to his firearms

conviction.    He was denied leave to file a second or successive

§ 2255 motion, and the district court later denied a 28 U.S.C.

§ 2241 motion as an attempt to circumvent the requirements for a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-31120
                                 -2-

successive § 2255 motion.   Jefferson then filed a motion for writ

of mandamus, asserting that Count One of the indictment was

constructively amended by an erroneous jury instruction.     This

motion was rejected by the district court and by this court as

again attempting to circumvent the filing requirements for a

successive § 2255 motion.   Undaunted, Jefferson filed another

motion, this time pursuant to the All Writs Act, raising the same

constructive amendment argument.   The district court denied this

latest motion.   Jefferson appeals and seeks bail.

     Jefferson’s motion is properly construed as a successive

§ 2255 motion.   See United States v. Orozco-Ramirez, 211 F.3d
862, 867 (5th Cir. 2000); United States v. Rich, 141 F.3d 550,

551-52 (5th Cir. 1998).   Thus, Jefferson was required to obtain

leave of this court to file it, and the district court was

without jurisdiction to entertain the motion.     See United States

v. Key, 205 F.3d 773, 774 (5th Cir. 2000).    Jefferson’s reliance

on the All Writs Act is misplaced, as the relief he seeks falls

within the scope of relief available under § 2255.     See, e.g.,

Carlisle v. United States, 517 U.S. 416, 429 (1996).     Finally,

Jefferson’s contention that his argument is jurisdictional and

may be raised at any time is without merit.      See United States v.

Bieganowski, 313 F.3d 264, 286-87 (5th Cir. 2002).

     As Jefferson’s brief fails to raise any issues of arguable

merit, we dismiss it as frivolous.   See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.    Jefferson is
                           No. 05-31120
                                -3-

warned that any further repetitious or frivolous filings,

including those attempting to circumvent statutory restrictions

on filing second or successive § 2255 motions, may result in the

imposition of sanctions against him.   These sanctions may include

dismissal, monetary sanctions, and restrictions on his ability to

file pleadings in this court and any court subject to this

court’s jurisdiction.   Jefferson’s motion for bail pending appeal

is denied.

     APPEAL DISMISSED; MOTION FOR BAIL DENIED; SANCTION WARNING

ISSUED.